DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments to the claims and the specification and accompanying remarks filed September 7, 2021.
By the amendment, claims 1, 3, 5, 6, 7, 8, 9, 10, 12, 14, 15 and 16 have been amended; claims 2 and 11 have been cancelled and claims 19-23 added.
 By the amendment to the specification, each instance of “screen plate” has been changed to “carrying plate” and the term “mesh” has been changed to “opening.”  In view of the amendments, the previous objection to the specification is withdrawn as moot.  However, please see the new objections to the specification and new rejections to the claims below.

Specification
The specification is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Throughout the specification, the term “screen plate” has been changed to “carrying plate.”  Applicant has failed to indicate where support for the amendment is found in the specification and claims as filed.  Although the screen plate 21 illustrated in Fig. 4 is located beneath a film 4 and thus appears to provide temporary support for the film, the drawing figure does not appear to provide support for the screen plate to also 
Also, each instance of the term “mesh” has been changed to “opening.”  Although the examiner understands the term mesh as a structure with a plurality of openings, these two terms are not synonyms.   Applicant has failed to point to where the specification and/or drawings support changing mesh to opening as now presented in the specification.  The term mesh typically describes a net or webbed pattern or construction, thus including a material (e.g., fabric or metal) with multiple spaces or gaps there-between.  Such an understanding is in line with the specification teaching of the plate 21 being a “screen” plate, the term screen also typically used for a meshed cloth or wire structure.  Now it appears that Applicant is relying on Fig. 4 to define discrete openings in the plate 21 communicating with pipes 25.  However, other interpretations of Fig. 4 include that the pipes 26 are communicating with a plurality of openings in the mesh of a screen plate.  Because Fig. 4 is identified as “schematic” and does not provide cross-sectional hatching, there is no clear support in Fig. 4 that a suction pipe is in communication with a discrete “corresponding opening” in a plate.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1, 10, 12 and 19  are objected to because of the following informalities: 
Regarding each of claim 1, 10 and 12, the article “the” has been removed from the phrase “the other end” to correct antecedent basis, but has not been replaced by an” other end, not just “other end” which is grammatically incorrect.
Also regarding claim 10, the print quality is very poor, but it appears that there is a period at the end of line 9 which should be a semi-colon.
Regarding new claim 19, similar to claims 1, 10 and 12 above, there should be an “an” before the recitation of “other end” at line 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 14 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Both claims 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claims 1 and 10, in the last phrase, each of the claims now recite an arched surface “ridge” having a convexity d.  Then, d is defined as “a distance between a lowest point and highest point of the arched surface” rendering unclear whether the arched surface ridge and the arched surface are the same or different features/locations.   
Further regarding claim 10, although the claim has been amended to be in independent form as suggested by the examiner, the antecedent basis issues were not addressed.  The claim now recites the elements also recited in apparatus claim 1, but then, starting at line 10, reference to those elements are not introduced using the article “the,” rendering unclear the antecedent basis for “an” arched surface and “a” substrate fixing device on line 10, “a” thin film and “a thin bearing surface” on line 11, “a” press roll on line 12.  

Regarding claims 5, 14 and 19, each of the claims recites a suction pipe located “on a side of each opening” rather than on a side of each mesh (as previously recited in claims 5 and 14), rendering the claim unclear.  Unlike a mesh that has structure, openings are voids which do not have “sides.”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wuhan China Star Optoelectronics Technology Co., Ltd., CN 105398181A (hereafter CSOT) (discussed with reference to the machine translation provided by Applicant), in view of Slikkerveer, US 2006/0098153 (hereafter Slikkerveer).    

claim 1, CSOT teaches a film coating apparatus for coating a thin film on a substrate (laminating glue 20 described as an adhesive tape (i.e., a film) and illustrated in apparatus of Fig. 1 as a film being coated onto glass substrate 10 (see description at page 4 third paragraph to fifth paragraph; and last three paragraphs of page 5 through fourth paragraph of page 6). The examiner notes the subjective nature of the term “thin” film and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such.
At Fig. 1, CSOT teaches a substrate fixing device (fixing jig 100) having an arched surface (fixing table 110 with convex curved surface) for fixing the substrate (glass substrate 10 fixed on curved surface using vacuum pipes 120 that extend through convex surface) (page 6, first four paragraphs); and
a thin film bearing device (adhesive tape bearing fixture 200; see comment above regarding subjective term “thin”) having a bearing surface opposite to the arched surface (see Fig. 1 illustrating adhesive 20 being held on surface of platform 210 arranged opposite the convex surface of table 110), and wherein the thin film is detachably disposed on the bearing surface (this phrase has been amended to recite subject matter directed to the material being worked upon (the thin film) that does not further limit the apparatus claim; in order to advance prosecution, on the merits,  the jig 200 includes suction pipes 220 for holding the adhesive tape 20 and is configured to allow the tape 20 to detach from the platform 210 during application of the tape onto the glass substrate 10 as illustrated in Fig. 1 (page 6, first four paragraphs)). 
CSOT teaches a press roll, roller 320, in Fig. 1 and page 6, fourth paragraph that is located on the same side of the device as the tape bearing fixture 200 and thus 
In order to advance prosecution, it is noted that CSOT also teaches these functional limitations.  The press roll (roller 320) of CSOT is located at a side of the thin film away from the substrate fixing device (see location of roller 320 in Fig. 1 pressing on the tape 20 at a surface of the tape that faces away from the substrate fixing jig 100) and movable towards the substrate (10) and configured to roll from one end of the thin film (the adhesive tape 20) to the other end (at page 6, fourth paragraph, CSOT discloses the roller 320 is attached to a pneumatic rod 310 that provides pressure to the roller 320, the roller in turn presses the bonding adhesive 20 to the curved substrate, the jig 100 being movable so that the roller rolls from one end of the tape 20 to another end of the tape (see also page 7, penultimate paragraph).   
Regarding the recitation formerly in claims 2 and 11 regarding a convexity d of an arched surface ridge, please see the Section 112 rejection above.  As currently understood, CSOT is silent as to a convexity d of the arched surface and a thickness a of the substrate satisfying an equation: d < 2a.  
Slikkerveer teaches a method of manufacturing curved flat panel display devices that further includes bonding at least a first film to the surface of a second film so that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of CSOT in view of the teachings of Slikkerveer to design a curvature of the substrate fixing device based, at least in part, upon the thickness of the substrate being held by such substrate during coating with a film, in order to advantageously result in a 

Regarding claim 10, see the rejection of claim 1 above, which is incorporated herein, for CSOT/Slikkerveer teaching the thin film coating apparatus recited in claim 10 that is the same as recited in claim 1.  
Regarding the method steps of claim 10, CSOT teaches the following:
fixing a substrate on an arched surface of a substrate fixing device (Fig. 1; glass substrate 10 fixed onto jig 100 at an arched surface thereof (page 6, second paragraph and page 7, second paragraph); 
placing a thin film on a bearing surface of a thin film bearing device (Fig. 1; adhesive tape 20 (i.e., thin film) shown placed on platform 210 of tape bearing fixture 200 (i.e., thin film bearing device)(page 6, third paragraph and page 7, third paragraph); 
controlling a press roll to press the thin film towards the arched surface and to roll from one end of the thin film to the other end, so that a portion of the thin film opposite to the press roll is coated to the substrate (Fig. 1; adhesive tape 20 shown being pressed on the substrate 10 using roller 320 (i.e., press roll) attached to pneumatic rod 310 that controls pressure to the roller (page 6, fourth paragraph and page 7, fourth and seventh paragraphs).

Regarding claims 4 and 13, at Fig. 1, CSOT teaches an adsorption structure for adsorbing the tape 20 (i.e., thin film) in the form of a plurality of vacuum pipes 220 (page 6, fourth paragraph and page 7, sixth paragraph).

Regarding claims 8 and 17, CSOT teaches a driving device in the form of pneumatic rod 310 (page 6, fourth paragraph) attached to the roller 320 that rolls and presses the tape 20 against the arched surface of the substrate 10, the rod 310 being raised and then lowered with lateral movement of the jig 100 in order to maintain continuous pressure of the roller 320 on the tape 20 (page 7, seventh paragraph).  

Claims 3, 5, 9, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CSOT in view of Slikkerveer as applied to respective claims 1 (for claims 3, 8 and 9), 4 (for claim 5), 10 (for claims 12, 17 and 18) and 13 (for claim 14) and further in view of Fujifilm Corp., JP2007058943A (hereafter Fujifilm) and discussed with reference to the machine translation thereof.

Regarding claims 3, 5, 12 and 14, in view of the Section 112(a) and 112(b) rejections above, these claims are being considered as reciting a support plate (rather than a carrying plate for which there appears to be no support) and the structure of a mesh having openings.  
CSOT teaches the use of a plurality of suction pipes for holding both the substrate and the thin film (see Fig. 1 and page 6).  However, CSOT is silent as to providing a plate having the form of a mesh having openings, the mesh located between the adhesive tape bearing surface and the tape (i.e., thin film) with the press roll located at a side of the screen plate away from the thin film so that the press roll presses and 
Fujifilm teaches a laminating device and method for accurately laminating a film 15a onto a glass substrate 21 (Fig. 5A and B; paras [0027]-[0029] and [0036]-[0041]).  The substrate 21 is held by an upper suction plate 33 and the film 15a is held by a lower suction plate 31 (Figs. 5A and B and paras [0029]-[0033]).  The film is laminated onto the substrate 21 using roller 40 (para [0032]). Furthermore, the lower suction plate 31 that holds the film 15a includes a screen 36 located in a holding frame 37 (i.e., a screen support plate), the screen described as being a flexible mesh-like sheet having a large number of micropores (para [0031] and [0010]), thus teaching a plurality of openings.  As illustrated in Figs. 5A and B, the screen plate of Fujifilm is located between the film 15a and the suction plate 33 (bearing surface), the press roll 40 pressing against both the screen 36 and film 15a to coat the film onto the substrate 21 (para [0040]).  The roller 40 is described as pressing the film 15a from one end to the other (para [0040]).  Fujifilm teaches the film is vacuum-adsorbed on the screen, the screen is pushed upward by the roller and one end of the sheet is applied while applying constant pressure to the sheet (para [0010]).  Fujifilm teaches that its process and apparatus provides a constant pressure so that air bubbles do not enter between the adhesive layer located on the substrate and the film 15a (para [0040]). It is noted that CSOT is also concerned with reducing bubbles (see last paragraph of page 4). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus and method of CSOT/Slikkerveer to include the screen feature of Fujifilm for the benefits taught in 

Regarding claims 9 and 18, CSOT is silent as to a feature of a rotating shaft having a first rotational position for making the arched holding surface of the substrate fixing device rotate to face towards the thin film bearing device and a second rotational position for rotating the arched surface face away from the thin film bearing device. 
As discussed above, Fujifilm teaches a laminating device and method for accurately laminating a film 15a onto a glass substrate 21 (Fig. 5A and B; paras [0027]-[0029] and [0036]-[0041]).  To provide improved accuracy, upper substrate holding suction plate and lower film holding suction plate are preferably positioned so that first and second marks on the plates are matched based on a captured image (paras [0010]-[0011]).  After aligning the upper and lower plates, a roller is used to press the film upwardly onto the substrate located on the upper plate (para [0010]).  Movement between the plates is made possible in part by a hinge portion 45 (i.e., rotating shaft) for rotatably holding the upper suction plate 33 (Fig. 3 and para [0033]).  Fig. 3A illustrates a position for holding the substrate suction plate 33 facing away from the film suction plate 31 and Fig. 3B illustrates another position for holding the substrate suction plate 33 facing towards the film suction plate 31.  The hinge feature allows for positioning of the substrate 21 onto suction plate 33 and film 15a onto suction plate 31 when the apparatus is in the rotational position illustrated in Fig. 3A wherein both plates are oriented horizontally and spaced from one another  (paras [0036]-[0037]).  Following rotation, a facing arrangement illustrated in Fig. 3B (para [0038]) then allows for fine 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of CSOT/Slikkerveer to include the hinge feature, camera and other alignment features taught in Fujifilm for the advantage taught in Fujifilm of improved accuracy when laminating a film onto a glass substrate.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CSOT/Slikkerveer as applied to respective claims 1 and 4 and 10 and 13 and further in view of  Aoki et al., US 2011/0141448 (hereafter Aoki).

Regarding claims 6, 7, 15 and 16, CSOT teaches using a plurality of vacuum suction pipes to hold the tape 20 (i.e., thin film) and the substrate 10 (see Fig. 1 vacuum suction pipes 220 (for the tape) and 120 (for the substrate)(disclosed at page 6).  However, CSOT is silent as to the use of adsorption pads located on bearing surfaces that are in communication with the suction pipes.
Aoki is directed to methods of holding and moving substrates, such as glass plates, by vacuum adsorption (paras [0003]-[0006]).  With reference to Fig. 5, a substrate holder of Aoki includes a plurality of adsorption pads 92 located on a substrate tray 90 (i.e., bearing surface) upon which a substrate P is held (Figs. 4 and 5, paras [0085]-[0091]).  The plurality of pads communicate with a plurality of piping 
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus and method of CSOT/Slikkerveer to include adsorption pads according to Aoki for the predictable advantage of providing a  location at which suction is drawn for holding a substrate or film in place and further, for the advantage of providing a support surface for the substrate or film from below by moving the pads upwardly via the cooperating air cylinders and guide members taught by Aoki.

Claims 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over CSOT in view of Fujifilm.

Regarding claim 19, CSOT teaches a film coating apparatus for coating a thin film on a substrate (laminating glue 20 described as an adhesive tape (i.e., a film) and illustrated in apparatus of Fig. 1 as a film being coated onto glass substrate 10 (see description at page 4 third paragraph to fifth paragraph; and last three paragraphs of page 5 through fourth paragraph of page 6). The examiner notes the subjective nature of the term “thin” film and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such.
substrate fixing device (fixing jig 100) having an arched surface (fixing table 110 with convex curved surface) for fixing the substrate (glass substrate 10 fixed on curved surface using vacuum pipes 120 that extend through convex surface) (page 6, first four paragraphs); and
a thin film bearing device (adhesive tape bearing fixture 200; see comment above regarding subjective term “thin”) having a bearing surface opposite to the arched surface (see Fig. 1 illustrating adhesive 20 being held on surface of platform 210 arranged opposite the convex surface of table 110), and wherein the thin film is detachably disposed on the bearing surface (this phrase has been amended to recite subject matter directed to the material being worked upon (the thin film) that does not further limit the apparatus claim; in order to advance prosecution, on the merits,  the jig 200 includes suction pipes 220 for holding the adhesive tape 20 and is configured to allow the tape 20 to detach from the platform 210 during application of the tape onto the glass substrate 10 as illustrated in Fig. 1 (page 6, first four paragraphs)). 
CSOT teaches a press roll, roller 320, in Fig. 1 and page 6, fourth paragraph that is located on the same side of the device as the tape bearing fixture 200 and thus opposite the substrate fixing jig 100.  Regarding the recitations in claim 19 following the press roll, it is noted that the position of the press roll “at a side of the thin film,” that the roll is “movable toward the substrate” and “configured to roll from one end of the thin film to the other end” are all functional limitations that are directed to the material being worked upon (the substrate and the film) and not to the structure recited in this apparatus claim.  These limitations are directed to the operation of the device and do not provide further structural limitations to the claim.  
press roll (roller 320) of CSOT is located at a side of the thin film away from the substrate fixing device (see location of roller 320 in Fig. 1 pressing on the tape 20 at a surface of the tape that faces away from the substrate fixing jig 100) and movable towards the substrate (10) and configured to roll from one end of the thin film (the adhesive tape 20) to the other end (at page 6, fourth paragraph, CSOT discloses the roller 320 is attached to a pneumatic rod 310 that provides pressure to the roller 320, the roller in turn presses the bonding adhesive 20 to the curved substrate, the jig 100 being movable so that the roller rolls from one end of the tape 20 to another end of the tape (see also page 7, penultimate paragraph).   
At Fig. 1, CSOT teaches an adsorption structure for adsorbing the tape 20 (i.e., thin film) in the form of a plurality of vacuum pipes 220 (page 6, fourth paragraph and page 7, sixth paragraph).
In view of the Section 112(a) and 112(b) rejections of claim 19, the claim is being considered as reciting a support plate (rather than a carrying plate for which there appears to be no support) and the structure of a mesh having openings.  
CSOT teaches the use of a plurality of suction pipes for holding both the substrate and the thin film (see Fig. 1 and page 6).  However, CSOT is silent as to providing a plate having the form of a mesh having openings, the mesh located between the adhesive tape bearing surface and the tape (i.e., thin film) with the press roll located at a side of the screen plate away from the thin film so that the press roll presses and rolls the screen plate and the tape (thin film) against the arched surface in order to coat the film on the substrate.  
 support plate), the screen described as being a flexible mesh-like sheet having a large number of micropores (para [0031] and [0010]), thus teaching a plurality of openings.  As illustrated in Figs. 5A and B, the screen plate of Fujifilm is located between the film 15a and the suction plate 33 (bearing surface), the press roll 40 pressing against both the screen 36 and film 15a to coat the film onto the substrate 21 (para [0040]).  The roller 40 is described as pressing the film 15a from one end to the other (para [0040]).  Fujifilm teaches the film is vacuum-adsorbed on the screen, the screen is pushed upward by the roller and one end of the sheet is applied while applying constant pressure to the sheet (para [0010]).  Fujifilm teaches that its process and apparatus provides a constant pressure so that air bubbles do not enter between the adhesive layer located on the substrate and the film 15a (para [0040]). It is noted that CSOT is also concerned with reducing bubbles (see last paragraph of page 4). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus and method of CSOT to include the screen feature of Fujifilm for the benefits taught in Fujifilm including the application of a constant pressure to the film during lamination, the constant pressure by the roller on the screen resulting in air bubble exclusion.

Regarding claim 22, CSOT teaches a driving device in the form of pneumatic rod 310 (page 6, fourth paragraph) attached to the roller 320 that rolls and presses the tape 20 against the arched surface of the substrate 10, the rod 310 being raised and then lowered with lateral movement of the jig 100 in order to maintain continuous pressure of the roller 320 on the tape 20 (page 7, seventh paragraph).  

Regarding claim 23, CSOT is silent as to a feature of a rotating shaft having a first rotational position for making the arched holding surface of the substrate fixing device rotate to face towards the thin film bearing device and a second rotational position for rotating the arched surface face away from the thin film bearing device. 
As discussed above, Fujifilm teaches a laminating device and method for accurately laminating a film 15a onto a glass substrate 21 (Fig. 5A and B; paras [0027]-[0029] and [0036]-[0041]).  To provide improved accuracy, upper substrate holding suction plate and lower film holding suction plate are preferably positioned so that first and second marks on the plates are matched based on a captured image (paras [0010]-[0011]).  After aligning the upper and lower plates, a roller is used to press the film upwardly onto the substrate located on the upper plate (para [0010]).  Movement between the plates is made possible in part by a hinge portion 45 (i.e., rotating shaft) for rotatably holding the upper suction plate 33 (Fig. 3 and para [0033]).  Fig. 3A illustrates a position for holding the substrate suction plate 33 facing away from the film suction plate 31 and Fig. 3B illustrates another position for holding the substrate suction plate 33 facing towards the film suction plate 31.  The hinge feature allows for positioning of 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of CSOT to include the hinge feature, camera and other alignment features taught in Fujifilm for the advantage taught in Fujifilm of improved accuracy when laminating a film onto a glass substrate.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CSOT/Fujifilm as applied to claim 19 and further in view of Aoki.

Regarding claims 20 and 21, CSOT teaches using a plurality of vacuum suction pipes to hold the tape 20 (i.e., thin film) and the substrate 10 (see Fig. 1 vacuum suction pipes 220 (for the tape) and 120 (for the substrate)(disclosed at page 6).  However, CSOT is silent as to the use of adsorption pads located on bearing surfaces that are in communication with the suction pipes.
Aoki is directed to methods of holding and moving substrates, such as glass plates, by vacuum adsorption (paras [0003]-[0006]).  With reference to Fig. 5, a 
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus and method of CSOT/Fujifilm to include adsorption pads according to Aoki for the predictable advantage of providing a  location at which suction is drawn for holding a substrate or film in place and further, for the advantage of providing a support surface for the substrate or film from below by moving the pads upwardly via the cooperating air cylinders and guide members taught by Aoki.

Response to Arguments
Applicant's arguments in the Remarks of September 7, 2021 have been fully considered but they are not persuasive.
Regarding page 9 of Applicant’s Remarks, the examiner understands the argument to be that since Applicant’s invention is directed to solving the problem of film shrinkage and not to making a curved structure, Slikkerveer is not applicable because Slikkerveer is directed to making a curved panel.  This argument is not persuasive for 
Regarding the arguments at page 10 directed to new claim 19 and Fujifilm, the examiner notes the fuzzy, blurred reproduction of Fig. 5 of Fujifilm which was not helpful and thus did not provide support for Applicant’s arguments. The examiner disagrees with the statement that “there is no suction pipes in Fujifilm.”  Please see the rejections above that include reference to para [0037] of Fujifilm that teaches air being sucked by a pump to hold the film at a predetermined position on the screen which would necessarily require the use of at least one suction pipe.  However, of greater import, as discussed above, it is CSOT that provides the teaching of a plurality of suction pipes and Fujifilm that provides the teaching of including a supportive screen plate on the apparatus of CSOT.  
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746